02-11-547-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00547-CR
 
 



Donald Ray Cagle


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 432nd
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
 
          On
October 19, 2011, as part of a plea bargain agreement, Appellant Donald Ray
Cagle pleaded guilty to felony driving while intoxicated and true to a felony
repetition enhancement allegation; and the trial court sentenced him to fifteen
years’ confinement.  On October 19, 2011, the trial court also certified that
this is a plea bargain case and that Appellant has no right to appeal.  On October
27, 2011, Appellant filed a document with the trial court that we have
construed as a notice of appeal.  He then filed an amended notice of appeal on
December 5, 2011.  The trial court’s certification that Appellant has no right
to appeal was filed in this court on December 8, 2011.  On December 9, 2011, we
notified Appellant that the certification indicating that Appellant had no right
to appeal had been filed in this court, and that this appeal could be dismissed
unless Appellant or any party desiring to continue the appeal filed a response
showing grounds for continuing the appeal on or before December 19, 2011.  See
Tex. R. App. P. 25.2(d), 44.3.  Appellant has
timely filed a response; however, the response does not show any grounds for
continuing the appeal.
          Rule 25.2(a)(2)
limits the right of appeal in a plea-bargain case to matters that were raised
by written motion filed and ruled on before trial or to cases in which the
appellant obtained the trial court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2).  Appellant
does not challenge a pretrial ruling on a written motion, and the trial court’s
certification denied permission to appeal.  Accordingly, we dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 12, 2012




[1]See Tex. R. App. P. 47.4.